DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Feng Ma (Reg#58192) on 2/22/2021.

The application has been amended as follows: 
1. (Currently Amended)  A terminal, comprising 
a body comprising a body front and a body rear; 
a flexible display screen extending from the body front to the body rear; and 
a retractable mechanical member provided at an edge between the body front and the body rear; 
wherein the retractable mechanical member is configured to: 

drive a display region of the flexible display screen located on the body front to move from the body front to the body rear along the edge, when the retractable mechanical member is in an inwardly retracted state; 
wherein the retractable mechanical member is further provided with an electric drive component; and the electric drive component is configured to drive the retractable mechanical member to switch among a stationary state, the outwardly extended state, and the inwardly retracted state according to a user operation received on the flexible display screen, a system control signal generated by an operating system, or a program control signal generated by an application program; 
wherein the electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear and a connecting rod; 
the first rack is disposed on an inside of a screen region located at the body front, the second rack is disposed on an inside of a screen region located at the body rear, and the sliding support shaft is disposed on an inside of a screen region located at the edge;
the first rack meshes with a side of the gear facing the body front, the second rack meshes with a side of the gear facing the body rear, and the motor gear meshes with a side of the gear facing the edge; 
the motor gear is further drivingly connected to one end of the connecting rod, and the other end of the connecting rod is connected to the sliding support shaft; and 
the motor gear is configured to drive the gear, such that the second rack moves in a direction parallel to the body rear and the connecting rod and the sliding support shaft move in the direction parallel to the body rear.
7. (Cancelled)
8. (Cancelled)
9. (Currently Amended) The terminal according to claim [[8]]1, wherein a moving speed of the second rack is twice a moving speed of the sliding support shaft.
10. (Currently Amended) The terminal according to claim [[8]]1, wherein the retractable mechanical member further comprises: a first screen support housing disposed on the inside of the screen region located at the body front; and a second screen support housing disposed on the inside of the screen region located at the body rear; and wherein the first rack is fixed to the first screen support housing, and the second rack is fixed to the second screen support housing.
11. (Currently Amended)  The terminal according to claim [[8]]1, wherein the retractable mechanical member further comprises a flexible backing material and the flexible backing material is disposed between the sliding support shaft and the screen region at the edge.
16. A retractable mechanical member, 
wherein the retractable mechanical member is disposed at an edge of a terminal and located on an inside of a flexible display screen of the terminal, and the flexible display screen extends from a body front of the terminal to a body rear of the terminal; and 
the retractable mechanical member is configured to: 

drive a display region of the flexible display screen located on the body front to move from the body front to the body rear along the edge, when the retractable mechanical member is in an inwardly retracted state;
wherein the retractable mechanical member further comprises an electric drive component, and the electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear, and a connecting rod; 
the first rack is disposed on an inside of a screen region located at the body front, the second rack is disposed on an inside of a screen region located at the body rear, and the sliding support shaft is disposed on an inside of a screen region located at the edge; 
the first rack meshes with a side of the gear facing the body front, the second rack meshes with a side of the gear facing the body rear, and the motor gear meshes with a side of the gear facing the edge;
the motor gear is further drivingly connected to one end of the connecting rod, and the other end of the connecting rod is connected to the sliding support shaft; and 
the motor gear is configured to drive the second rack to move in a direction parallel to the body rear, and to drive the connecting rod and the sliding support shaft to move in the direction parallel to the body rear.
17. (Cancelled)
16, wherein a moving speed of the second rack is twice a moving speed of the sliding support shaft.
19. (Currently Amended) The retractable mechanical member according to claim [[17]]16, further comprising: a first screen support housing disposed on the inside of the screen region located at the body front; and a second screen support housing disposed on the inside of the screen region located at the body rear; and wherein the first rack is fixed to the first screen support housing and the second rack is fixed to the second screen support housing.
20. (Currently Amended) The retractable mechanical member according to claim [[17]]16, further comprising a flexible backing material and the flexible backing material is disposed between the sliding support shaft and the screen region at the edge.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has been considered by the examiner.
Reasons for allowance
Claims 1-6, 9-16, 18-20 are allowed. 

The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A terminal, comprising 
a body comprising a body front and a body rear; 
a flexible display screen extending from the body front to the body rear; and 
a retractable mechanical member provided at an edge between the body front and the body rear; 
wherein the retractable mechanical member is configured to: 
drive a display region of the flexible display screen located on the body rear to move from the body rear to the body front along the edge, when the retractable mechanical member is in an outwardly extended state; and 
drive a display region of the flexible display screen located on the body front to move from the body front to the body rear along the edge, when the retractable mechanical member is in an inwardly retracted state; 
wherein the retractable mechanical member is further provided with an electric drive component; and the electric drive component is configured to drive the retractable mechanical member to switch among a stationary state, the outwardly extended state, and the inwardly retracted state according to a user operation received on the flexible display screen, a system control signal generated by an operating system, or a program control signal generated by an application program; 
electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear and a connecting rod; 
the first rack is disposed on an inside of a screen region located at the body front, the second rack is disposed on an inside of a screen region located at the body rear, and the sliding support shaft is disposed on an inside of a screen region located at the edge;
the first rack meshes with a side of the gear facing the body front, the second rack meshes with a side of the gear facing the body rear, and the motor gear meshes with a side of the gear facing the edge; 
the motor gear is further drivingly connected to one end of the connecting rod, and the other end of the connecting rod is connected to the sliding support shaft; and 
the motor gear is configured to drive the gear, such that the second rack moves in a direction parallel to the body rear and the connecting rod and the sliding support shaft move in the direction parallel to the body rear.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the body, the flexible display screen and the retractable mechanical member positioned at an edge between the body front and the body rear of the body; furthermore the specific operation and structure of the retractable mechanical, such that the retractable mechanical member is further provided with an electric drive component; and the electric drive component is configured to drive the retractable mechanical member to switch among a stationary state, the outwardly extended state, and the inwardly retracted state according to a user operation received on the flexible display screen, a system control signal generated by an operating system, or a program control signal generated 

The primary reason for allowance of independent claim 16 the prior art of record, individually or in combination does not teach or fairly suggest:
A retractable mechanical member, 
wherein the retractable mechanical member is disposed at an edge of a terminal and located on an inside of a flexible display screen of the terminal, and the flexible display screen extends from a body front of the terminal to a body rear of the terminal; and 
the retractable mechanical member is configured to: 
drive a display region of the flexible display screen located on the body rear to move from the body rear to the body front along the edge, when the retractable mechanical member is in an outwardly extended state; and 
a display region of the flexible display screen located on the body front to move from the body front to the body rear along the edge, when the retractable mechanical member is in an inwardly retracted state;
wherein the retractable mechanical member further comprises an electric drive component, and the electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear, and a connecting rod; 
the first rack is disposed on an inside of a screen region located at the body front, the second rack is disposed on an inside of a screen region located at the body rear, and the sliding support shaft is disposed on an inside of a screen region located at the edge; 
the first rack meshes with a side of the gear facing the body front, the second rack meshes with a side of the gear facing the body rear, and the motor gear meshes with a side of the gear facing the edge;
the motor gear is further drivingly connected to one end of the connecting rod, and the other end of the connecting rod is connected to the sliding support shaft; and 
the motor gear is configured to drive the second rack to move in a direction parallel to the body rear, and to drive the connecting rod and the sliding support shaft to move in the direction parallel to the body rear.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the body, the flexible display screen and the retractable mechanical member positioned at an edge between the body front and the body rear of the body; furthermore the specific operation and structure of the retractable mechanical, such that the retractable mechanical member is further provided with an electric 

One of the closest prior art of record is provided in the IDS SEO et al US Pub 2018/0103550, which was used in the foreign office’s search report (provided in the IDS). Thereby, the citation of Seo is provided in the foreign office report (NPL 10/21/2020). 
Seo however does not teach or suggest the specific details of at least the retractable mechanical member further comprises an electric drive component, and the electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear, and a connecting rod; 

Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Li US Pub 2017/0280570.
Li teaches a terminal with flexible display and a body having front and a rear; a retractable mechanical member (15/17/18).
However, Li does not teach or suggest the specific details of at least the retractable mechanical member further comprises an electric drive component, and the electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear, and a connecting rod; the first rack is disposed on an inside of a screen region located at the body front, the second rack is disposed on an inside of a screen region located at the body rear, 
Another prior arts that are close are Ou Yang US Pub 2007/0146243 which teaches a gear a rack and motor gear (Fig. 8-9), additionally Zeng et al. US Pub 2019/0163242 teaches an electric drive component comprise a rack sliding support a motor geared and a gear. 
However, neither Ou Yang nor Zeng specifically teach all the structure of the retractable mechanical member and furthermore the electric driving component of the retractable mechanical member. Specifically, neither prior arts provides the configuration relationship of the electric drive component comprises a first rack, a second rack, a sliding support shaft, a gear, a motor gear, and a connecting rod; in more details the first rack is disposed on an inside of a screen region located at the body front, the second rack is disposed on an inside of a screen region located at the body rear, and the sliding support shaft is disposed on an inside of a screen region located at the edge; the first rack meshes with a side of the gear facing the body front, the second rack meshes with a side of the gear facing the body rear, and the motor gear meshes with a side of the gear facing the edge; the motor gear is further drivingly connected to one end of the connecting rod, and the other end of the connecting rod is 
Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Lastly, the prior arts of record cited in the PTO-892 when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841